United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-K/A x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 33-11096 CRI HOTEL INCOME PARTNERS, L.P. (Exact Name of Issuer as Specified in its Charter) Delaware 52-1500621 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes9No: Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes9No: Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:No9 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, indefinitive proxy or information statements incorporated by reference in Part III of this Form 10-K/A or any amendment to this Form 10-K/A: Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of Aaccelerated filer and large accelerated filer@ in Rule 12b-2 of the Exchange Act. Large accelerated filer9Accelerated filer9Non-accelerated filer9Smaller reporting company: Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes9No: The units of limited partner interest of the Registrant are not traded in any market.Therefore, the units of limited partner interest had neither a market selling price nor an average bid or asked price. DOCUMENTS INCORPORATED BY REFERENCE CRI HOTEL INCOME PARTNERS, L.P. 2-K/A TABLE OF CONTENTS Page Number PART I Item 1. Business I-1 Item 2. Properties I-5 Item 3. Legal Proceedings I-5 Item 4. Submission of Matters to a Vote of Security Holders I-5 PART II Item 5. Market for the Registrant’s Beneficial Assignee Certificates and Related Partnership Matters II-1 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations II-2 Item 8. Financial Statements II-5 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure II-5 Item 9A. Controls and Procedures II-5 Item 9B. Other Information II-6 PART III Item 10. Directors and Executive Officers of the Registrant III-1 Item 11. Executive Compensation III-1 Item 12. Security Ownership of Certain Beneficial Owners and Management III-2 Item 13. Certain Relationships and Related Transactions III-3 Item 14. Principal Accountant Fees and Services III-4 PART IV Item 15. Exhibits and Financial Statements IV-1 PART I ITEM 1BUSINESS Development and Description of Business CRI Hotel Income Partners, L.P. (the Partnership) is a limited partnership which was formed under the Delaware Revised Uniform Limited Partnership Act as of September 23, 1986 and will continue until December 31, 2016, unless dissolved earlier in accordance with the Partnership Agreement.The Partnership was formed for the purpose of investing in hotels that were acquired from Days Inns of America, Inc.The Partnership's primary objectives continue to be cash flow growth and capital appreciation.However, the attainment of these objectives is principally dependent on the hotels' operations.The hotels are or had been operated by Bryanston Group, Inc. d/b/a Buckhead Hotel Management Company, Inc., formerly known as Days Inns Management Company, Inc., under the nationally recognized franchise name of Days Inns.The Partnership entered into new management contracts with Oak Hotels, Inc., which will continue to be operated as Days Inns.As of February 1, 2010 management was assigned to Capitol Hotel Group, Inc. (CHG).The management fees have remained unchanged.CHG was formed in 1986 to address the needs, interest and financial objectives of hotel operations from an owner’s perspective.CHG has been both an asset manager and a hotel operator of diverse properties in widely varied markets with many major hotel brands and a number of well-known independent destination resorts. The General Partner of the Partnership is CRICO Hotel Associates I, L.P. (CRICO Associates), a Delaware limited partnership, the general partner of which is C.R.I., Inc. (CRI), a Delaware corporation.The General Partner has authority in the overall management and control of the Partnership.The Assignor Limited Partner of the Partnership is CRICO Hotel Fund, Inc. (CRICO Hotel Fund). The Registration Statement of the Partnership was declared effective by the Securities and Exchange Commission (SEC) on April 17, 1987, and a prospectus of the same date was printed.The Partnership registered a total of 6,000,000 Beneficial Assignee Certificates (BACs), at $25 per BAC, with the SEC.BACs represent beneficial assignments of the limited partner interests held by CRICO Hotel Fund.BACs were to be offered in series, with Series A having a minimum of 196,000 BACs, or $4,900,000, and a maximum of 2,344,000 BACs, or $58,600,000.The Partnership terminated the Series A offering on March 31, 1988 with 868,662 BACs, or gross proceeds of $21,716,550, and does not intend to offer another series. The number of BACs sold, along with debt instruments issued by the Partnership, generated sufficient proceeds to purchase five hotels and one leasehold interest.As of December 31, 2009, the Partnership remained invested in four hotels and one leasehold interest, as discussed below. Employees The Partnership has no employees. Services are performed by CRI, the General Partner of the General Partner, and agents retained by it.See the notes to the financial statements for additional information concerning these services. I-1 PART I ITEM 2.PROPERTIES A schedule of the hotels and the leasehold interest owned by the Partnership as of December 31, 2009, follows. NAME AND LOCATION NO. OF ROOMS DATE ACQUIRED PURCHASE PRICE Clearwater Days Inn 04/01/88 Clearwater, Florida Minneapolis Days Inn 11/01/87 Minneapolis, Minnesota Plymouth Days Inn 12/30/87 Plymouth, Minnesota Roseville Days Inn 03/01/88 Roseville, Minnesota Scottsdale Days Inn 07/01/88 Scottsdale, Arizona (leasehold interest) See Item 7, Management’s Discussion and Analysis of Financial Condition and Results ofOperations – Financing, for information concerning the mortgage financing of the first four hotels listed above. ITEM 3.LEGAL PROCEEDINGS On September 2, 2008, a complaint was filed against CRI Hotel Income Partners, L.P., in the Circuit Court of the Sixth Judicial Circuit, in and for Pinellas County, Florida.The Plaintiffs claimed damages of $15,000, exclusive of interest and cost as a result of being bitten by bed bugs while staying at the Days Inn Clearwater on or about July 16, 2008.The complaint was submitted to Wausau Insurance Company, Claim #PX415-008254-01.On January 21, 2009, the defense counsel retained by Wausau requested that the plaintiff make a demand for settlement of this lawsuit so as to avoid protracted litigation.The case was settled and the complaint was dismissed by the court on or about January 21, 2010. ITEM 4.SUBMISSIONS OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of security holders during the fourth quarter of 2009. I-2 PART II ITEM 5.MARKET FOR THE REGISTRANT'S BENEFICIAL ASSIGNEE CERTIFICATES AND RELATED PARTNERSHIP MATTERS (a) There is no established market for the purchase and sale of BACs, although various informal market services may exist.Due to the limited markets, investors may be unable to sell or otherwise dispose of their BACs. In addition, certain transfers of BACs in the Partnership may not exceed two percent of the total interests in the Partnership’s capital or profits during any one taxable year to avoid the Partnership being deemed a publicly traded partnership. (b) As of March 31, 2010, there were 851 registered holders of BACs in the Partnership. (c) The Partnership did not make a distribution in 2009 or 2008. II-1 PART II ITEM 7MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CRI Hotel Income Partners, L.P.’s (the Partnership) Management’s Discussion and Analysis of Financial Condition and Results of Operations section is based on the financial statements, and contains information that may be considered forward looking, including statements regarding the effect of governmental regulations.Actual results may differ materially from those described in the forward looking statements and will be affected by a variety of factors including seasonality with respect to the hotel industry, national and local economic conditions, the general level of interest rates, governmental regulations affecting the Partnership and interpretations of those regulations, the competitive environment in which the Partnership operates, and the availability of working capital. Critical Accounting Policies The Partnership has disclosed its selection and application of significant accounting policies in Note 1 of notes to financial statements included in this annual report on Form 10-K/A at December 31, 2009.Property and equipment are depreciated or amortized over their useful lives or remaining lease terms, ranging from one to thirty years using the straight-line method.The calculation requires three amounts for each asset; (1) the purchase price, (2) the estimated useful life, (3) the estimated residual value at the end of the asset’s useful life.Of these three amounts, two are estimates that require significant management judgment.In order to determine the appropriate allocation, management periodically reviews the particular asset’s historical or current replacement cost, useful economic life, and residual value, and updates this information as necessary.Depreciation and amortization expense is a significant expense of the Partnership and a change in the estimate of useful life or residual value of its assets could significantly impact the statement of operations. New Accounting Pronouncements On July 1, 2009, the Partnership adopted Financial Accounting Standards Board Accounting Standards Codification (“ASC”), which establishes the ASC as the source of authoritative accounting principles to be applied in preparation of financial statements in conformity with US GAAP.The adoption of this standard did not have a material impact on the financial position, results of operations or cash flows. The ASC establishes general standards of accounting and disclosure of events that occur after the balance sheet date but before the Partnership issues financial statements or has them available to issue. The ASC defines (i) the period after the balance sheet date during which a reporting entity’s management should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, (ii) the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and (iii) the disclosures an entity should make about events or transactions that occurred after the balance sheet date. The guidance became effective for periods ending after June 15, 2009. The adoption of the guidance did not have a material impact on the financial position, results of operations or cash flows. II-2 PART II ITEM 7MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - Continued During the quarter ended June 30, 2009, the Partnership adopted the new accounting standard which requires disclosure regarding the fair value of financial instruments for interim reporting periods as well as in annual financial statements. Travel and the Economy The hotel industry in the fourth quarter 2009 is continuing to feel the effects of a sagging economy with decreased demand and lower occupancies, which had a negative impact at all of the five hotels owned by the Partnership.The Partnership’s ability to pay operating expenses and current liabilities, and to pay distributions to BAC holders, is primarily dependent upon the performance of the underlying hotels.The General Partner is currently unable to estimate the impact the future state of the economy could have on the Partnership’s operations, liquidity, or capital resources. Distributions The General Partner did not make a distribution in 2009 or 2008.The General Partner closely monitors the Partnership’s liquidity and cash flow in an effort to ensure that sufficient cash is available for operating requirements, and for possible distributions to BAC holders. Financial Condition/Liquidity The General Partner expects that the hotels in the aggregate will generate sufficient cash flow to achieve a positive cash flow after operating expenses.In addition to the periodic replacement of fixed assets, the General Partner determined several years ago that certain capital improvements were needed to enhance the marketability of the hotels.Since 1997, the Partnership funded a total of approximately $2.6 million from the working capital reserve to the hotels for such capital improvements. The Partnership’s liquidity and future results of operations are primarily dependent upon the performance of the underlying hotels.Hotel operations may be materially affected by changing market conditions and by seasonality caused by variables such as vacations, holidays and climate.The General Partner continues to work closely with the hotels’ manager to institute an aggressive marketing campaign and stricter cost-cutting and cost-control measures in an effort to maintain liquidity at the hotels. For the years ended December 31, 2009 and 2008, net cash provided by the hotels’ operating activities and existing cash resources was adequate to support operating and financing activities.The Partnership anticipates that existing cash resources along with future cash flows from the hotels' operations, in the aggregate, will be sufficient to pay operating expenses, accounts payable and accrued expenses, and hotel trade payables.Accounts payable and accrued expenses and hotel trade payables at December 31, 2009 decreased from the corresponding amounts in 2008.Accounts payable and accrued expenses decreased primarily due to lower accrued audit fees, lower accrued salary expense and lower accrued environmental study costs.Hotel trade payables decreased compared to December 31, 2008, primarily due to lower expenses due to lower occupancy. II-3 PART II ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - Continued The Partnership assumed an existing lease agreement from Days Inns of America, Inc. in connection with the acquisition of the leasehold interest in the Scottsdale Days Inn. The assumption transfers the rights to operate the property on the lease's existing terms over the remaining life of the lease.In October 2002, the lease was extended to expire on December 31, 2008.The Partnership negotiated and executed a short term extension through December 31, 2010 until the ground lessor decides to re-develop the property.There is no assurance that the lease will be renewed.Operating income for the Scottsdale hotel was $93,943 and $360,443 for the years ended December 31, 2009 and 2008, respectively. Financing On December 19, 1997, the Partnership refinanced with Citicorp Real Estate, Inc. (Citicorp) the Zero Coupon Notes which were originally issued in connection with the Partnership's acquisition of the hotels.The loan matured January 1, 2008.On that date, a balloon payment in the amount of $7,273,441 became due.The General Partner was unable to refinance the Partnership’s mortgage debt prior to its maturity.Although the loan was in default, the special servicer agreed to a forbearance agreement for a period of 180 days for payment of a fee in the amount of $72,734, plus continued monthly payments of principal, interest (at the pre-default rate) and tax and capital improvements escrows. On May 6, 2008, the Partnership closed three loans from General Electric Credit Corporation (“GE”) in the aggregate amount of $5,000,000 to refinance the Plymouth and Roseville hotels in Minnesota and the Clearwater hotel in Florida.The three loans are cross-collateralized by the three hotels.The Partnership used the loan proceeds together with the proceeds of a loan from Remediation Capital Funding, LLC in the amount of $2,900,000, of which $500,000 is held by the Lender pending resolution of the environmental matter further discussed below, secured by the University hotel in Minnesota, to pay off the existing debt in full. II-4 PART II ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - Continued The Phase I environmental study of the University hotel required by GE revealed excess levels of three chemicals deemed hazardous in the groundwater on the property.The contamination is not due to acts or omissions of the hotel. Simultaneously with its refinancing efforts, the Partnership engaged a consultant to enroll the University property in the Minnesota Pollution Control Agency's (“MCPA”) Voluntary Investigation and Cleanup ("VIC") Program and deal with the contamination at the site.The Partnership's goal is to obtain a No Action Letter with a Covenant Not to Sue, at which point it should be able to obtain financing on the property again.NOVA, the Partnership’s consultant has prepared and submitted an additional Phase I study in accordance with the guidelines established by the MPCA-VIC Program along with the application and proposed scope of work for the required Phase II study.On July 16, 2008, the MPCA approved the work plan for the Phase II study with samples of soil and ground water scheduled to begin collection for analysis August 11, 2008.On January 28, 2009, NOVA completed the Phase II study.Based on the results of the solvent, petroleum, and RCRA metal impacts above action or guidance levels that were detected in the soil, soil vapor and groundwater samples collected at the site, with the exception of the petroleum impacts, the compounds detected at the site appear to be associated with regional up gradient off-site areas of contamination located to the northeast and possibly to the north of the site.It does not appear that the historical uses of the site are the source of the solvent, soil vapor and groundwater impacts detected at the site.NOVA has submitted these results and requests that the MPCA issue an Off-Site Determination letter and No Further Action letter for the site. After reviewing Nova’s report the MPCA requested additional investigation to further evaluate the source of the chlorinated solvent contamination and the corresponding risk of the vapor intrusion into the site buildings.Nova is currently collecting samples and will prepare a supplemental investigation report summarizing the findings. The three new GE loans bear interest at the rate of 6.79% per annum and mature on January 1, 2016 with balloon payments due as set forth below: Plymouth $887,269 Roseville$2,083,122 Clearwater$887,269 The loan with Remediation Capital bears interest at the rate of 14% per annum and matures on May 5, 2010.It is contemplated that this loan will be refinanced after the environmental issues at the University hotel have been resolved.The Partnership is currently negotiating a short term extension with the current lender and sent financial information to Enviro Finance Group, another environmental lender that has expressed an interest in underwriting a short term loan.To date neither lender has issued a commitment letter.The Partnership continues to work diligently to secure financing on the $2,900,000 note of which $500,000 is held in escrow. The note matures on May 5, 2010. II-5 PART II ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - Continued In the event that the Partnership is unable to obtain refinancing or extend the current agreement, the loan becomes due May 5, 2010, the lender may exercise its right to foreclose on the Days Inn University hotel. These factors raise substantial doubt about the Partnership's ability to continue as a going concern. The financial statements do notinclude any adjustmentsthat might result from the outcome of this uncertainty. The Partnership made installments of principal and interest aggregating $872,703 and $802,042 for the years ended December 31, 2009 and 2008.The Partnership’s aggregate balance on the current loans was $7,216,472 and $7,341,231 as of December 31, 2009 and 2008, respectively. Capital Improvements, Real Estate Tax Reserves Held by Servicer and Intercompany Transactions Under its former mortgage loan, as discussed above, the Partnership also made monthly payments which were escrowed for capital improvements and estimated annual real estate taxes. This loan was refinanced on May 6, 2008.The Partnership was reimbursed by the former servicer in June 2008 for the remaining balances in the escrowed capital improvement and real estate tax accounts. Under the current mortgage, the Partnership will pay directly for real estate taxes and capital improvements. In 2009, the Partnership contributed $105,000 to the Clearwater hotel for Capital improvements.In 2008, the Partnership contributed $83,640 to the Clearwater hotel for capital improvements.In 2007, the Partnership contributed $31,835, $56,880, $39,636 and $145,725 to the Clearwater hotel, Plymouth hotel, Roseville hotel and Minneapolis hotel, respectively, for capital improvements. Working Capital Reserve The working capital reserve of $1,649,444 and $2,333,266 as of December 31, 2009 and 2008, respectively, represents all cash and cash equivalents, as defined in Note 1.e. of the accompanying financial statements, maintained as working capital for the Partnership.The working capital reserve may be increased or reduced by the General Partner as it deems appropriate. The General Partner at its own discretion may use the working capital reserve for operations or to reduce the amount of the existing debt. Distributions to BAC holders The Partnership did not make a distribution in 2009 or 2008. II-6 PART II ITEM 7MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - Continued Results of Operations – Partnership 2009 versus 2008 The Partnership recognized net loss for the year ended December 31, 2009, compared to net income at December 31, 2008, primarily due to decreased rooms revenue as a result of lower occupancy, partially offset by decreases in rooms expense, general and administrative expenses, building lease expense, marketing expense and property operations and maintenance expenses.General and administrative expenses decreased primarily due to the forbearance fee paid in 2008. Building lease expense decreased due to lower revenues at the Scottsdale hotel.Market expense decreased due to lower frequent guest program expense and lower payroll expense.Property operations and maintenance expenses decreased due to less repair needed as a result of lower occupancy. Results of Operations – Hotels Analysis of each hotel’s operating results for the year 2009 versus the year 2008 follows. Operating statistics The hotels’ results of operations are affected by changing market conditions and by seasonality caused by variables such as vacations, holidays and climate. Based on the hotels' operating budgets and historical trends, the following months should provide the highest net cash flow to the Partnership from each of the hotels. Hotel Location Peak Months Clearwater, FL January through April Minneapolis, MN March through November Plymouth, MN April through October Roseville, MN April through October Scottsdale, AZ January through April; and October and November The hotels’ results of operations set forth below may not be consistent with longer-term historical trends. The Partnership’s statements of operations include operating results for each of the hotels as summarized below.Gross Operating Income represents total revenue from rooms, rental and other, telephone, and food and beverage, less the related departmental expenses.Operating Income represents Gross Operating Income less unallocated operating income and expenses.The results of operations and average occupancy for the hotels for the years ended December 31, 2009 and 2008, follow. II-7 PART II ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - Continued Gross Operating Income Hotel Location Clearwater, FL $ $ Minneapolis, MN Plymouth, MN Roseville, MN Scottsdale, AZ Total $ $ Operating (Loss) Income Hotel Location Clearwater, FL $ ) $ ) Minneapolis, MN Plymouth, MN ) Roseville, MN Scottsdale, AZ Depreciation and net Partnership operating expenses ) ) Total $ ) $ Average Occupancy Hotel Location Clearwater, FL 43
